Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 8, 20021, claims 1-3, 5-11, and 13-21 has been amended, claims 4 and 12 has been cancelled, claims 1-3, 5-11, and 13-21 are currently pending for examination.   

Response to Arguments
Regarding objections to the specification applicant’s arguments, see page 11 paragraph 2, filed October 8, 2021, with respect to the Title have been fully considered and are persuasive.  The claim objections to the specification have been withdrawn. 
Regarding claim objections applicant’s arguments, see page 11 paragraph 2, filed October 8, 2021, with respect to claims 2-8, 10-16, 19 and 21 have been fully considered and are persuasive.  The claim objections of claims 2-8, 10-16, 19 and 21 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 11 -  page 13 (all), filed October 8, 2021, with respect to claims 1,9, 18, and 20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1,9, 18, and 20 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Dao et al. (US Pub. No.: 2020/0145876).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



Claims 1-3, 5-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US Pub. No.: 2018/0367288), and further in view of Dao et al. (US Pub. No.: 2020/0145876).

As per claim 1, Vrzic disclose An apparatus (see para. 0112, Fig.1, Fig. 12B, an electronic device (ED) 102) comprising at least one processor (see Fig.1, processor 104) and at least one memory (see Fig.1, memory 106)  including computer program code, the at least one memory and computer program code configured to, with the at least one processor (see Fig.1, para. 0050-0053, the mass storage 112 comprise any type of non-transitory storage device configured to store data, programs, and other information and to make the data, programs, and other information accessible via the bus 110, interfacing with the processor 104), cause the apparatus to: 
cause a first quality of service (QoS) flow to be transmitted in sequence between first and second network nodes via a first  tunnel (see Fig.12B, 30-34, para. 0221-0222, AN PDU request from the SMF via the AMF, the RAN node may initiate RRC Connection Reconfiguration signaling with the UE to establish RAN resources related to the QoS rules for the URLLC PDU Session request. This may include resources and QoS mapping for packet duplication. The QoS rules indicate which QFIs are mapped to the MN and SN (e.g. QFI(OF) is mapped to DRB(MN) and QFI(SN) is mapped to DRB(SN)). The RAN node (MN) also allocates the N3 tunnel information to the PDU Session (e.g. QFI(OF) is mapped to TEID(MN) and QFI(DF) is mapped to the TEID(SN)). This information is included in the AN Tunnel Info that is sent to the SMF via the AMF. The SMF sends the AN Tunnel Info and the forwarding rules to the UPF. The N3 tunnel may be configured with a reliable tunneling protocol (e.g. QUIC based protocol instead of UDP based or an enhanced version of GTP-U) associated with a Protocol Data Unit (PDU) session (see para. 0109, a PDU session is established with two separate tunnels (i.e. one tunnel to the MgNB 402 and the other tunnel to the SgNB 408); and 
cause a second QoS flow to be transmitted in sequence between the first and second network nodes via a second tunnel, wherein the second QoS flow is redundant to the first QoS flow, wherein the  associated with the PDU session (see para. 0109, a PDU session is established with two separate tunnels (i.e. one tunnel to the MgNB 402 and the other tunnel to the SgNB 408)), 
wherein respective data packets of the first and second QoS flows comprise: 
a data flow identifier indicating a QoS flow to which the respective data packet belongs (see para. 0221, when performing packet duplication for URLLC, two QoS flows corresponding to the original flow (containing the original packet) and duplicate flow (containing the duplicate packet) may be generated. Here, each flow is indicated by a QoF flow identifier (QFI). In this case, the original QoS flow may be indicated by QFI(OF) and the duplicate flow may be indicated by QFI(DF). The differentiation between QFI(OF) and QFI(DF) can be done by using an extension bit to the existing QFI bit sequence. The extension bit indicates whether the flow is the original flow or duplicate flow. For example, QFI bit sequence 00011 may indicate the original flow (QFI(OF)) and QFI bit sequence 10011 may indicate the duplicate flow (QFI(DF)).); and 
a data flow sequence number indicating a position of the respective data packet in the sequence of the QoS flow within the PDU session (see para. 0112, 0230, 0234, when the UL data packets are duplicated in the application layer, both the original and duplicate packet may have identical parameters in the packet header (e.g. TCP/IP sequence numbers, bit rate indicator). The QoS rules, obtained via the NAS message, to handle duplicate packets may provide the packet filters to classify packets with same parameters in the packet headers to different QoS flows, each with a distinct QFI marking. For example, 

Although Vrzic disclose the apparatus cause a first quality of service (QoS) flow to be transmitted in sequence between first and second network nodes via a first   tunnel associated with a Protocol Data Unit (PDU) session and to cause a second QoS flow to be transmitted in sequence between the first and second network nodes via a second tunnel associated with the PDU session;

Vrzic however does not explicitly disclose the apparatus cause a first quality of service (QoS) flow to be transmitted in sequence between first and second network nodes via a first  General Packet Radio Service Tunneling Protocol (GTP)  tunnel associated with a Protocol Data Unit (PDU) session and to cause a second QoS flow to be transmitted in sequence between the first and second network nodes via a second GTP tunnel associated with the PDU session;

Dao however disclose an the apparatus cause a first quality of service (QoS) flow to be transmitted in sequence between first and second network nodes via a first  General Packet Radio Service Tunneling Protocol (GTP)  tunnel associated with a Protocol Data Unit (PDU) session and to cause a second QoS flow to be transmitted in sequence between the first and second network nodes via a second GTP tunnel associated with the PDU session (see Fig.3, para. 0065, a GTP-U tunnel 328 is established between the (R)AN node 302 and the UPF 304 for each Radio Bearer between the ED 102 and the (R)AN node 302. This allows for a one-to-one relationship between Radio Bearers and GTP-U tunnels. Where there is a second UPF, there would usually be a corresponding GTP-U tunnel between the UPFs for each GTP-U 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first quality of service (QoS) flow to be transmitted in sequence between first and second network nodes via a first  General Packet Radio Service Tunneling Protocol (GTP)  tunnel associated with a Protocol Data Unit (PDU) session and to cause a second QoS flow to be transmitted in sequence between the first and second network nodes via a second GTP tunnel associated with the PDU session, as taught by Dao, in the system of Vrzic, so as to provide a method for handling packets in a mobile wireless network. Such a method includes receiving a packet handling policy (PHP), sent from a first control plane function, by a second control plane function. Such a method further includes sending the PHP, by the second control plane function, to other network functions for instructing devices in the user plane of the mobile wireless network how to handle packets for a QoS flow of a PDU session. In some embodiments, the devices in the user plane include user plane functions, radio access network nodes, and mobile devices, see Dao, paragraphs 10-12.

As per claim 2, the combination of Vrzic and Dao disclose the apparatus according to claim 1.

Vrzic further disclose wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to cause a first plurality of QoS flows including the first QoS flow to be transmitted via the first tunnel and to cause a second plurality of QoS flows including the second QoS flow to be transmitted via the second tunnel, and wherein the second plurality of QoS flows have been requested or set for duplication and are redundant to respective QoS 

As per claim 3, the combination of Vrzic and Dao disclose the apparatus according to claim 1.

Vrzic further disclose wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to cause a first plurality of QoS flows including the first QoS flow to be transmitted via the first tunnel and to cause a second plurality of QoS flows including the second QoS flow to be transmitted via the second tunnel, and wherein the second plurality of QoS flows are redundant to respective QoS flows of the first plurality of QoS flows with the second plurality of QoS flows being only the QoS flows that are eligible for redundant transmission (see Fig.32, para. 0223-0226, transmission using two tunnels, the MN assign a duplicate flow with a flow ID QFI to the SN and add the N3 tunnel endpoint ID for the SN to the AN tunnel info, the URLLC PDU session has two N3 tunnels, one to/from the MN and one to/from the SN, the mapping of the original flow (QFI1) and the duplicate flow (QFI2) to the MN and SN is illustrated in FIG. 31, the use of the same flow ID for the original QFl (OF) and the duplicate flow indicated by QFl(DF) which are the same but with a different extension bit), and 
Dao4 of 13 the apparatus to cause a first plurality of QoS flows including the first QoS flow to be transmitted via the first GTP tunnel and to cause a second plurality of QoS flows including the second QoS flow to be transmitted via the second GTP tunnel (see Fig.3, para. 0065,  each radio bearer being associated with a set of GTP-U tunnels forming a path through the CN UP. Each GTP-U tunnel support multiple PDU sessions, and packet flows with multiple different QoS requirements. Packet flows within a GTP-U tunnel, such as tunnel 328, having the same QoS requirements may be grouped together as a QoS Flow, which is identified by a given QFI. The QFI is therefore used for queuing and prioritization of packet forwarding through the GTP-U tunnels 328 and 330).

As per claim 5, the combination of Vrzic and Dao disclose the apparatus according to claim 1.

Vrzic further disclose wherein the first and second network nodes comprise either: (i) a radio access node (RAN) and a user plane function (UPF) or (ii) first and second UPFs (see para. 0057-0071, transmission between RAN and user plane, FIG. 4A shows an example deployment in which a Master RAN node (MgNB) 402 provides the NG connections to the core network 204 and maintains a signalling radio bearer (SRB) to a UE 102 through a primary cell 404. The UE 102 may use a data radio bearer (DRB) to convey user plane traffic through a secondary cell 406 to a Secondary RAN node (SgNB) 408).

As per claim 6, the combination of Vrzic and Dao disclose the apparatus according to claim 1.

Vrzic further disclose wherein data packets of the second QoS flow are duplicated data packets of the data packets of the first QoS flow, and wherein a duplicated data packet of the second QoS flow comprises a same data flow identifier and a same data flow sequence number as a respective data packet of the first QoS flow (see para. 0221 the use of the same flow ID for the original QFl (OF) and the duplicate flow indicated by QFl (DF) which are the same but with a different extension bit). 

As per claim 8, Vrzic disclose the apparatus according to claim 1.

Vrzic further disclose wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to increment the data flow sequence number for a next data packet of the first QoS flow that is sent following the respective data packet, such that a data flow sequence number of the next data packet which is next in the first QoS flow following the respective data packet is one greater than the data flow sequence number of the respective data packet (see para. 0234, when the PD/R function is located within the application, the PD/R function, at the transmitter, receives an application packet from the application layer, duplicates the packet and adds a header with a sequence number to both packets, it also add a bit to indicate whether the packet is the original or duplicate flow. The sequence number is used by the receiver to identify duplicate packets. At 

As per claim 9, claim 9 is rejected the same way as claim 1.

As per claim 10, claim 10 is rejected the same way as claim 2.

As per claim 11, claim 11 is rejected the same way as claim 3.

As per claim 13, Vrzic disclose the apparatus according to claim 5.

As per claim 14, the combination of Vrzic and Dao disclose the apparatus according to claim 9.

Vrzic further disclose wherein the at least one memory and computer program code are further configured to, with the at least one processor, cause the apparatus to: determine that a data packet of one of the first QoS flow or the second QoS flow is a duplicated data packet of a respective data packet of another one of the first QoS flow or the second QoS flow which has been received by the apparatus in an instance in which: (i) the data flow identifier of the respective data packet has a same value as a data flow identifier of the duplicated data packet and (ii) the flow sequence number of the respective data packet has a same value as a flow sequence number of the duplicated data packet; and not further transmit the data packet of the one of the first QoS flow or the second QoS flow in an instance in which 

As per claim 16, claim 16 is rejected the same way as claim 6.

As per claim 17, claim 17 is rejected the same way as claim 8.

As per claim 18, claim 18 is rejected the same way as claim 1.

As per claim 19, claim 19 is rejected the same way as claim 6.

As per claim 20, claim 20 is rejected the same way as claim 1.

As per claim 20, claim 20 is rejected the same way as claim 6.

As per claim 21, the combination of Vrzic and Dao disclose the apparatus according to claim 20.

Vrzic further disclose determining that a data packet of one of the first QoS flow or the second QoS flow is a duplicated data packet of a respective data packet of another one of the first QoS flow or the second . 


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US Pub. No.: 2018/0367288), in view of Dao et al. (US Pub. No.: 2020/0145876), and further in view of Dao657 et al. (US Pub. No.: 2018/0097657).


As per claim 7, the combination of Vrzic and Dao disclose the apparatus according to claim 6.

The combination of Vrzic and Dao however does not explicitly disclose wherein the respective data packet comprises a Sequence Number Presence field. 

Dao657 however disclose wherein the respective data packet comprises a Sequence Number Presence field 


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the respective data packet comprises a Sequence Number Presence field, as taught by Dao657, in the system of Vrzic and Dao, so as to provide a method and apparatus for efficiently transmitting data in wireless communication networks such as proposed 5G networks, in which per node-level tunneling is involved, see Dao657, paragraphs 6-7.

As per claim 15, claim 15 is rejected the same way as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung (Wo2016/020727A1) – see para. 0031, “Per tunnel sequence number field 310 may be a 32-bit field which may represent a sequence number that is assigned to each packet routed to a particular tunnel”, also para. 0046, “Fig. 6 is a flowchart illustrating a process for transmitting encapsulating packets from communications router 106 to communications router 108 through an aggregated connection according to various embodiments of the present invention. The aggregated connection may comprise a plurality of tunnels. In step 601, CPU 501 of communications router 106 selects a tunnel among the plurality of tunnels for transmitting original encapsulating packets (OEPs). The selected tunnel may be called a first tunnel. Communications router 106 then transmits the OEPs through the first tunnel. In step 602, CPU 
Li (US Pub No.: 2021/0014925) – see para. 0108, “The master base station may determine, based on indication information, to transmit an uplink packet of a first service through dual paths, to determine that the secondary base station needs to be added. The first service includes a URLLC service. For example, any one or a combination of the QoS parameter, the slice identification information, the DNN, and the first core network tunnel information and the second core network tunnel information that are included in the N2 SM information may be used as the indication information. The QoS parameter includes at least one of a 5G QoS identifier (5QI) and a QFI. For example, if the master base station determines, based on the QoS parameter in the N2 SM information, that the session requires high reliability, the master base station determines to add
Han (US Pub. No.:2020/0022213) – see para. 0095, “a tunnel (tunnel) may be established between the first access network device 120 and the second access network device 130 to transmit a data packet that needs data forwarding. The tunnel may be established based on a DRB, or may be established based on an SDAP entity or a session. Alternatively, both types of tunnels may be established. In other words, one tunnel is established based on a DRB, and the other tunnel is established based on an SDAP entity or a session. The tunnel established based on a DRB may be used to transmit a PDCP layer data packet corresponding to the DRB. The tunnel established based on a session or an SDAP entity may be used to transmit a data packet cached at an SDAP layer or transmit a PDCP layer data packet that carries a flow identifier. The SDAP layer is a user plane protocol layer established above a user plane PDCP layer in a protocol stack on an access network side connected to an NGC network. The SDAP layer may be used to map a flow from a non-access stratum (non-access stratum, NAS) to a DRB of an access stratum (access stratum, AS). The SDAP entity is an instance that is established at the SDAP layer to complete a function of the SDAP layer. The SDAP entity is further responsible for adding a flow identifier in an air-interface protocol stack. The flow identifier includes an uplink flow identifier or a downlink flow identifier, used to identify an uplink data flow or a downlink data flow. An access network device may map different flows to a same DRB or different DRBs based on a flow identifier of each flow and a QoS requirement of each DRB, in other words, establish a mapping relationship between a flow and a DRB”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469